PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/156,414
Filing Date: 10 Oct 2018
Appellant(s): Prakash et al.



__________________
Adam D. Kline
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed June 7, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 15, 2021 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims:
Claims 1-7, and 9-21 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1-7, and 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US PGPub 20150026153) hereinafter “Gupta”, in view of Shridhar et al. (US PGPub 20140156639) hereinafter “Shridhar”.


(2) Response to Argument
A. On pages 5-12, Appellant argues the 35 U.S.C. § 112(b) rejection in the final Office action dated 1/15/2021. Specifically, Appellant argues: “The Examiner has not shown that independent claim 1 is indefinite and has failed to establish a valid prima facie rejection of claim 1 under § 112(b) … The January 15, 2021 Final Office Action concludes that the terms “column of utility”, “probabilistic utility”, “exploration query”, and 

	The Examiner notes there is no dispute each individual term (e.g. column, utility, probabilistic, exploration, query, algorithm) are terms, when viewed individually, are known in the art. However, the Examiner notes each of the respective combination of terms, “column of utility”, “probabilistic utility”, “exploration query”, and “algorithm of utility”, are not commonly used in such combinations in the art, as well as are not evident in any of the conventional dictionaries. Further, no ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention are explicitly apparent. Further, Appellant’s specification lacks specificity on how to properly interpret each of the respective combination of terms. There were no definitions provided whereby the Examiner can narrow the claimed scope based on Appellant being his/her own lexicographer. 
The Examiner notes the best source for determining the meaning of a claim term is the specification -the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The specification should ideally serve as a glossary to the claim terms so that the Examiner and the public can clearly ascertain the meaning of the claim terms. If an Office action has issued where the plain meaning of the claim terms was used, applicant may point out that the term has been given a special definition. Since there is a presumption that claim terms are given their plain meaning, and the use of special definitions is an exception, the applicant must point to where the 
For the purposes of examination, the Examiner interpreted “column of utility” to simply be any column within a database –where each column in the database are able to be utilized as part of any given process. The Examiner interpreted “probabilistic utility” to refer to any element that is quantifiable –through predictions as used for the purposes of examination. The Examiner interpreted “exploration query” as any type of query –as queries are designed to explore/search data. The Examiner interpreted the “algorithm of utility” to refer to any automated process. 
Appellant, specifically on page 7, further argues prior art is not a proper standard for interpretation. However, MPEP 2173 states definiteness of claim language must be analyzed, not in a vacuum, but in light of: … (A) The content of the particular application disclosure; (B) The teachings of the prior art; and (C) The claim interpretation that would be given by one possessing the ordinary level of skill in the pertinent art at the time the invention was made.
The Examiner acknowledges MPEP 2173 states “when a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate based on the Examiner’s determination that a claim term or phrase is prima facie indefinite, the Examiner should clearly communicate in an Office action any findings and reasons which support the rejection and avoid a mere conclusion that the claim term or phrase is indefinite”. The Examiner pointed out the claimed terms that were unclear and provided interpretations for each of the impacted terms for the purposes of examination. In response, Appellant continuously disagreed with the respective interpretations without 
For instance, Appellant argues “The Office has ignored the written description and the perspective of a person having ordinary skill in the art in view thereof. For example, the written description indicates that “[a] column of utility may be identified in response to a determination that a probabilistic utility for the column satisfies a defined utility criterion”. In this argument, the Examiner notes Appellant cited excerpts where another unclear term, “probabilistic utility”, is used to clarify a first term, “column of utility”.  
Further, Appellant argued the Examiner has given no weight to select terms, in each of the combination of terms. However, the Examiner notes how much weight, if any, to give to each term would require individual explanations from Appellant. Based on the claim language, as well as the information disclosed in Appellant’s specification, it would be unreasonable for the Examiner to immediately understand Appellant’s intended weight for each of impacted terms. Also, argument can serve as evidence the claims may be subject to more than one interpretation and at least one interpretation may render the claims unpatentable over the prior art. 
Furthermore, even if we were to assume the Examiner did not provide a reasonable basis for the indefinite conclusion. The Examiner provided interpretations for each of the combination of claimed terms. However, Appellant’s arguments did not address the Examiner’s interpretations with respect to the context of Appellant’s intended interpretations and/or definitions for each of the claimed terms. Nor did Appellant provide the Examiner with at least a non-patent literature document that 
For these reasons, Appellant’s arguments are not persuasive and are moot.


B. On pages 12-26, Appellant argues the 35 U.S.C. § 103 rejections of claims 1-7, and 9-21 in the final Office action dated 1/15/2021. Specifically, Appellant argues “The basis for rejection under § 103 is invalid and is largely based on improper interpretations, improperly giving no weight to some claim terms, improperly relying on vague similarities, improperly ignoring anything that contradicts the rejection, and improperly using conflicting or inconsistent interpretations”. 

The Examiner notes the basis for Appellant’s arguments are largely directed to the 35 U.S.C. § 112(b) rejection noted above. As a result, Appellant’s arguments for the 35 U.S.C. § 103 rejections would directly correlate to any decision for the 35 U.S.C. § 112(b) rejections –particularly for claims 1, 2, 4, 6, 9-12, and 15. 

For these reasons, Appellant’s arguments are not persuasive and are moot.


C. On page 13, Appellant argues the 35 U.S.C. § 103 rejection of claim 1 in the final Office action dated 1/15/2021. Specifically, Appellant argues “The January 15, 2021 Final Office Action has failed to establish that a person having ordinary skill in the art would interpret the combination of Gupta and Shridhar as teaching “identifying a current context for accessing data from a low-latency database, wherein the current context is computer-accessible data that includes a requested result set satisfying a requested search criterion,” as recited by independent claim 1”. 

The Examiner notes the term “context” can correlate to a subject or theme or topic. In the case of the prior art, Gupta, the search engine makes a prediction (at least ¶ [0039]) that the user is looking for sales data based on only a few search characters. In this case, the system identifies the type of data to be retrieved, i.e. sales, and the returned results would inherently be associated with the “sales”. With regard to the 
For these reasons, Appellant’s arguments are not persuasive and are moot.


D. On page 14, Appellant argues the 35 U.S.C. § 103 rejection of claim 1 in the final Office action dated 1/15/2021. Specifically, Appellant argues “The January 15, 2021 Final Office Action has failed to establish that a person having ordinary skill in the art would interpret the combination of Gupta and Shridhar as teaching “generating an exploration query based on the current context, wherein generating the exploration query includes identifying a column from the low-latency database as a column of utility in response to a determination that a probabilistic utility for the column satisfies a defined utility criterion, wherein the probabilistic utility for the column is based on the current context,” as recited by independent claim 1”. 

The Examiner notes the term “exploration query” was correlated to the search inputs and/or suggestions provided in Gupta. In the case of the prior art, Gupta, the search engine makes predictions based on only a few search characters and provide suggestions accordingly. The suggestions help guide the user to relevant data that currently exists in the database system with fast data access (Gupta ¶ [0038]). Hence, this is the reason the Examiner correlated the “exploration” query to the search 
For these reasons, Appellant’s arguments are not persuasive and are moot.


E. On page 16, Appellant argues the 35 U.S.C. § 103 rejection of claim 1 in the final Office action dated 1/15/2021. Specifically, Appellant argues “The January 15, 2021 Final Office Action has failed to establish that a person having ordinary skill in the art would interpret the combination of Gupta and Shridhar as teaching “generating an exploration result set based on the exploration query”. 

The Examiner notes the revenue data in Gupta correlates to the claimed exploration result set. Gupta, ¶ [0057], discloses BI server receives data back from database system in response to the structured search instructions and displays the data within user interface. As mentioned above, the data may be displayed before the user completes entering a search term. For example, after the user enters the letter R, search engine may identify a revenue token and send an associated search object to BI server. BI server may generate structured search instructions based on the search object that retrieve content from database system associated with the revenue token. BI server receives the associated revenue data from database system and displays the revenue data within user interface. Further, Gupta, ¶ [0062-0064], disclose search object may include any other information needed for generating structured search query instructions. For example, search engine may include instructions for filtering the data based on an identified search term. For example, search term may have included the value REVENUE BY STATE=CALIFORNIA. Search engine may generate filter instructions in search object such as: FILTER 1: STATE=CALIFORNIA. Search object also may include instructions for displaying the retrieved data. For example, a time value may direct the BI server to plot the retrieved data on a time graph.
For these reasons, Appellant’s arguments are not persuasive and are moot.


F. On page 16, Appellant argues the 35 U.S.C. § 103 rejections of claim 2 in the final Office action dated 1/15/2021. Specifically, Appellant argues “The January 15, 

The Examiner notes Gupta, ¶ [0104-0105], explicitly discloses the retrieval system may display tokens associated with the REVENUE, YEAR, PART, TRANSACTION, AND WIDGET columns … The retrieval system may rank tokens based on the state of the search query, data usage, cardinality, or user preferences.
For these reasons, Appellant’s arguments are not persuasive and are moot.


G. On page 17, Appellant argues the 35 U.S.C. § 103 rejections of claim 3 in the final Office action dated 1/15/2021. Specifically, Appellant argues “The January 15, 2021 Final Office Action has failed to establish that a person having ordinary skill in the art would interpret the combination of Gupta and Shridhar as teaching “the user preference is associated with a user or a group of users”. 

The Examiner notes Gupta, ¶ [0105], teaches the retrieval system may rank tokens based on … user preferences. The Examiner notes the user preference is inherently associated with a user.
For these reasons, Appellant’s arguments are not persuasive and are moot.


H. On page 17, Appellant argues the 35 U.S.C. § 103 rejections of claim 4 in the final Office action dated 1/15/2021. Specifically, Appellant argues “The January 15, 2021 Final Office Action has failed to establish that a person having ordinary skill in the art would interpret the combination of Gupta and Shridhar as teaching “using system usage data to identify the column of utility”. 

The Examiner notes Gupta, ¶ [0053], teaches token ranking may be based on usage, table cardinality, or any other criteria. Further, Gupta, ¶ [0105], teaches the retrieval system may rank tokens based on the state of the search query, data usage, cardinality, or user preferences. It should be noted the table and token as noted below encompasses and references a column, respectively.
For these reasons, Appellant’s arguments are not persuasive and are moot.


I. On page 17, Appellant argues the 35 U.S.C. § 103 rejections of claim 5 in the final Office action dated 1/15/2021. Specifically, Appellant argues “The January 15, 2021 Final Office Action has failed to establish that a person having ordinary skill in the art would interpret the combination of Gupta and Shridhar as teaching “the system usage data includes a count of a number of times as search term has been used”. 

The Examiner notes Gupta, ¶ [0097], teaches the search engine may display some tokens as soon as the user mouse clicks within search field and before the user enters any characters into search field. For example, an initial set of tokens may be 
For these reasons, Appellant’s arguments are not persuasive and are moot.


J. On page 18, Appellant argues the 35 U.S.C. § 103 rejections of claim 6 in the final Office action dated 1/15/2021. Specifically, Appellant argues “The January 15, 2021 Final Office Action has failed to establish that a person having ordinary skill in the art would interpret the combination of Gupta and Shridhar as teaching “using user feedback to identify the column of utility”. 

The Examiner notes Gupta, ¶ [0042], teaches the search engine also may allow users the select mappings between search terms and columns in different tables. The search engine may generate a worksheet table containing the selected mappings. The search engine also may perform user definable formulaic operations on the data in the different user selected table mappings. Further, Gupta, ¶ [0048], teaches search engine then may initiate a search query in response to a user input requesting revenue data (measure column) for a state (attribute column). The Examiner notes a user providing selections and/or inputs can correlate to feedback as they are related to columns the database. 
For these reasons, Appellant’s arguments are not persuasive and are moot.



K. On page 18, Appellant argues the 35 U.S.C. § 103 rejections of claim 7 in the final Office action dated 1/15/2021. Specifically, Appellant argues “The January 15, 2021 Final Office Action has failed to establish that a person having ordinary skill in the art would interpret the combination of Gupta and Shridhar as teaching “ranking the plurality of insights by statistical significance”. 

The Examiner notes Gupta, ¶ [0053], teaches search engine may rank the first token higher than the second token, since the fewer number of values in the first column may have a higher likelihood of containing the correct data. Search engine also may rank the tokens based on how frequently associated columns have been accessed in prior search queries. 
For these reasons, Appellant’s arguments are not persuasive and are moot.


L. On page 18-19, Appellant argues the 35 U.S.C. § 103 rejections of claim 9 in the final Office action dated 1/15/2021. Specifically, Appellant argues “The January 15, 2021 Final Office Action has failed to establish that a person having ordinary skill in the art would interpret the combination of Gupta and Shridhar as teaching “identifying an algorithm of utility using the current context”. 

The Examiner notes Gupta, ¶ [0089-0090], teaches the search engine may provide prefix completions. For example, if the input is currently CAL, the search engine 
For these reasons, Appellant’s arguments are not persuasive and are moot.


M. On page 19, Appellant argues the 35 U.S.C. § 103 rejections of claim 10 in the final Office action dated 1/15/2021. Specifically, Appellant argues “The January 15, 2021 Final Office Action has failed to establish that a person having ordinary skill in the art would interpret the combination of Gupta and Shridhar as teaching “the algorithm of utility is an outlier detection algorithm, a cross correlation algorithm, a trend analysis algorithm, or a comparative analysis algorithm”. 

The Examiner notes, typically, outlier detection algorithms detect noise, anomalies, etc. and this can indicate training errors or experimental errors. Outliers are extreme values that deviate from other observations on data, they may indicate a 
For these reasons, Appellant’s arguments are not persuasive and are moot.


N. On page 19, Appellant argues the 35 U.S.C. § 103 rejections of claim 11 in the final Office action dated 1/15/2021. Specifically, Appellant argues “The January 15, 2021 Final Office Action has failed to establish that a person having ordinary skill in the art would interpret the combination of Gupta and Shridhar as teaching “updating the algorithm of utility based on the insight”. 

The Examiner notes Gupta, ¶ [0166], discloses filters may be updated to show other tokens associated with California. For example, filters may include tokens for other cities in the state of California or for other states. State machine may automatically update growth data based on selection or de-selection of filters. For example, the user may un-check the California filter. State machine may automatically change search term back to GROWTH OF REVENUE FOR 2013 and automatically regenerate the growth 
For these reasons, Appellant’s arguments are not persuasive and are moot.


O. On page 20, Appellant argues the 35 U.S.C. § 103 rejections of claim 12 in the final Office action dated 1/15/2021. Specifically, Appellant argues “The January 15, 2021 Final Office Action has failed to establish that a person having ordinary skill in the art would interpret the combination of Gupta and Shridhar as teaching “updating the algorithm of utility based on user feedback”. 

The Examiner notes Gupta, ¶ [0099], discloses if operators are not specified, the retrieval system may automatically figure out the operator from the context. For example, the user may enter the search terms REVENUE STATE. The retrieval system may interpret the search term as REVENUE BY STATE since state is the name of a column. In another example, the user may enter the search term REVENUE CALIFORNIA. The retrieval system may interpret the search term as REVENUE FOR CALIFORNIA since California is a value in a column and is not the name of the column. 
For these reasons, Appellant’s arguments are not persuasive and are moot.


P. On page 20, Appellant argues the 35 U.S.C. § 103 rejections of claim 13 in the final Office action dated 1/15/2021. Specifically, Appellant argues “The January 15, 2021 Final Office Action has failed to establish that a person having ordinary skill in the art would interpret the combination of Gupta and Shridhar as teaching “outputting a visualization representing the insight”. 

The Examiner notes Gupta, ¶ [0073-0074], disclose BI server may automatically change the format used for displaying data in user interface based on the parameters and dimensions of the associated data in database system. For example, state column may have a relatively few number of entries and revenue column have a relatively large number of entries … BI server may determine that bar graph is the best format for displaying the data from columns may determine that the relatively few entries in state column should be displayed on the x-axis of bar graph while the relatively large number of entries in revenue column should be displayed along the y-axis of bar graph. Of course BI server may use other formats or criteria for displaying data. Gupta, ¶ [0098], teaches operators may determine how search results are retrieved and displayed. A FOR operator may direct the retrieval system to retrieve and display data for a particular attribute or category of search data, such as REVENUE DATA FOR CARS. A BY operator may direct the retrieval system to group an identified category of search data by a particular sub-category, such as REVENUE BY YEAR. 
For these reasons, Appellant’s arguments are not persuasive and are moot.


Q. On page 20, Appellant argues the 35 U.S.C. § 103 rejections of claim 14 in the final Office action dated 1/15/2021. Specifically, Appellant argues “The January 15, 2021 Final Office Action has failed to establish that a person having ordinary skill in the art would interpret the combination of Gupta and Shridhar as teaching “outputting the insight includes outputting a natural language narrative that explains the insight”. 

The Examiner notes Gupta, ¶ [0086], teaches FIGS. 5-7 show inputs and responses received and generated by the search engine. The search engine may receive a natural input, such as “how many people live in America”. For natural language inputs, natural language algorithms may extract relevant information and map the information to a more structured form. The input also may be structured, such as “count of social security numbers, country=america.”. Gupta, ¶ [0098], teaches operators may determine how search results are retrieved and displayed. A FOR operator may direct the retrieval system to retrieve and display data for a particular attribute or category of search data, such as REVENUE DATA FOR CARS. A BY operator may direct the retrieval system to group an identified category of search data by a particular sub-category, such as REVENUE BY YEAR. 
For these reasons, Appellant’s arguments are not persuasive and are moot.


R. On page 20, Appellant argues the 35 U.S.C. § 103 rejections of claim 15 in the final Office action dated 1/15/2021. Specifically, Appellant argues “The January 15, 

The Examiner notes at least Gupta, FIG. 1 and FIG. 30 disclose a business intelligence server (BI server), which is responsible for the data analyses disclosed throughout Gupta. 
For these reasons, Appellant’s arguments are not persuasive and are moot.


S. On page 20, Appellant argues the 35 U.S.C. § 103 rejections of claim 21 in the final Office action dated 1/15/2021. Specifically, Appellant argues “The January 15, 2021 Final Office Action has failed to establish that a person having ordinary skill in the art would interpret the combination of Gupta and Shridhar as teaching “the current context is a computer-accessible data structure, distinct from the low-latency database”. 

The Examiner notes claim 21 recites "wherein the current context is a computer-accessible data structure, distinct from the low-latency database". Claim 21 is dependent on claim 1, which similarly recite "wherein the current context is computer-accessible data ...". The Examiner notes Appellant describes the current context in claim 1 as being computer-accessible data, which the Examiner previously correlated to "sales data", and Appellant describes the current context in claim 21 as being a data structure. The Examiner notes there is a distinction between the current context recited in claim 1 and the current context recited in claim 21. Claim 1 refers to data, while claim 
For these reasons, Appellant’s arguments are not persuasive and are moot.


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,



Conferees:
/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162                                                                                                                                                                                                        

/RYAN M STIGLIC/Primary Examiner 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.